DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.

Response to Amendment

Applicant's Amendment and Response filed 12/28/2020 has been entered and made of record. This application contains 18 pending claims. 
Claims 1 and 20-21 have been amended.
Claims 2, 14 and 19 have been cancelled.


Allowable Subject Matter

Claims 1, 3-13, 15-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claims 1, 20 and 21, the prior arts of record, alone or in combination, do not fairly teach or suggest “whereby the capacitive detection of the user action based on a change in capacitance is performed during normal operation of the capacitive distance sensor device using exclusively the evaluation connection as connection path between the evaluation device and the sensor electrode and a test connection formed on the outer conductor, a plug electrically connected to close an electric circuit allowing a current to flow from the test connection through the outer conductor to the evaluation connection in order to perform a functional test of the evaluation connection of the capacitive distance sensor device using the electric circuit with the outer conductor, thereby allowing discrimination between missing change in capacitance indicative of missing user action and missing change in capacitance traced to faulty and/or interrupted electric connection between the evaluation connection and the evaluation device” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863